DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2011/0298073) in view Zundel (US 2015/0221523).
Regarding claim 1, Liu discloses a method of forming an image sensor package comprising: forming an encapsulation layer (Fig. 2E, numeral 207a) around a perimeter of one or more lenses (200), the encapsulation layer comprising a largest planar surface substantially parallel with a largest planar surface of a lens layer (200) comprising the one or more lenses (200); forming a temporary protection layer (205b) over the one or more lenses (200), the temporary protection layer  (205b) formed through an opening in the encapsulation layer (207a) (Fig.2E); depositing a compound  (Fig.3F, numeral 209) over the encapsulation layer (205b), the compound  (209) comprising a largest planar surface substantially parallel with the largest planar surface of the lens layer (208); and removing the temporary protection layer (205a) over the one or more lenses (200) (Fig.2G; [0028]).
Liu does not explicitly discloses that the compound (209) is a mold compound.  Liu however discloses that the compound (209) is a light-shielding layer ([0027]).  And Zundel discloses that the light-shield layer is made of a mold compound ([0026]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Liu with Zundel to made the light-shield layer from a mold compound for the purpose of providing a good electrical isolation/shielding effect (Zundel, [0026]).
Claims 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zundel as applied to claim 1 above, and further in view of Rossi (US 2011/0032409).
Regarding claim 3, Liu does not explicitly disclose coupling an optically transmissive cover over the one or more lenses.
Rossi however discloses coupling an optically transmissive cover (Fig.13C, It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu with Rossi to couple an optically transmissive cover over the one or more lenses for the purpose of protecting the inside of the camera device from damage and contamination (Rossi, [0071]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zundel as applied to claim 1 above, and further in view of Li (US 2013/0048208).
Regarding claim 5, Liu in view of Zundel does not explicitly disclose wherein the temporary protection layer is removed by a solvent.  
Liu discloses wherein the temporary protection layer (205B) is removed by a wet process ([0029]).  And Lin discloses that the removing a temporary protection layer a wet process including removing by a solvent ([0025]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu with Lin to remove the temporary protection layer is by a solvent for the purpose of effectively performing a wet cleaning step (Lin, [0025]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zundel and Lin.
Regarding claim 8, Liu discloses a method of forming an image sensor package comprising: forming one or more lenses (Fig.2E, numeral 200) over a semiconductor wafer; forming an encapsulation layer  (207a);  dispensing a liquid  ([0019]) over the one 
Liu does not explicitly disclose (1) forming a light block layer around a perimeter of the one or more lenses and over the semiconductor wafer and that the encapsulation layer is formed over the light block layer; (2) that the compound (209) is a mold compound.  
Regarding element (1) Lin however discloses forming a light block layer  (Fig.8, numeral 222) around a perimeter of the one or more lenses (202) and over the semiconductor wafer  (200) and that the encapsulation layer (224) is formed over the light block layer (222).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu wit Lin to form a light block layer around a perimeter of the one or more lenses and over the semiconductor wafer and that the encapsulation layer is formed over the light block layer for the purpose of proving protection to the lens (Lin, [0024]).
Regarding element (2), Liu however discloses that the compound (209) is a light-shielding layer ([0027]).  And Zundel discloses that the light-shield layer is made of a mold compound ([0026]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Liu with Zundel to made the light-shield layer from a .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0292731) in view of Liu, Zundel , and Lin.
Regarding claim 13, Kim disclose a method of forming an image sensor package, comprising: forming a color filter array (CFA) (Fig.3B, numeral 36) over a pixel array (31) of a semiconductor wafer (30); forming one or more lenses (37) over the CFA; forming a light block layer (32b) around a perimeter of the one or more lenses (37) and over the semiconductor wafer (30).
Kim does not disclose (1) forming an encapsulation layer over the light block layer; (2) dispensing a liquid over the one or more lenses to form a temporary protection layer for the one or more lenses; forming a compound layer over the encapsulation layer while the temporary protection layer is present over the one or more lenses, and removing the temporary protection layer after forming the compound;  wherein the temporary protection layer is prevented from deposition over the encapsulation layer by one of a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer and a height of a dam structure perpendicular to the largest planar surface of the semiconductor wafer;  (3) that the compound is a mold compound
Regarding element (1); Lin however discloses forming an encapsulation layer over (Fig.8, numeral 224) the light block layer (222).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim wit Lin to form an encapsulation layer over the light block layer for the purpose of proving protection to the lens (Lin, [0024]).

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Liu to perform dispensing a liquid over the one or more lenses to form a temporary protection layer for the one or more lenses; forming a compound layer over the encapsulation layer while the temporary protection layer is present over the one or more lenses, and removing the temporary protection layer after forming the compound;  wherein the temporary protection layer is prevented from deposition over the encapsulation layer by one of a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer and a height of a dam structure perpendicular to the largest planar surface of the semiconductor wafer for the purpose of  improving product yield (Liu;  [0030]).
Regarding element (3), Liu however discloses that the compound (209) is a light-shielding layer ([0027]).  And Zundel discloses that the light-shield layer is made of a mold compound ([0026]).
.
Allowable Subject Matter
Claims 2, 6, 7, 9-12, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The search of the prior art does not disclose or reasonably suggest  a dam structure separates the encapsulation layer from the temporary protection layer such that the encapsulation layer and the temporary protection layer have no contact with one another as required by claims 2 and 10.
The search of the prior art does not disclose or reasonably suggest  wherein a height of the temporary protection layer is less than a height of the encapsulation layer as required by claims 6 and 9.
The search of the prior art does not disclose or reasonably suggest forming the dam structure at an edge of the encapsulation layer, wherein dispensing the liquid comprises contacting the dam structure with the liquid as required by claim 17.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891